        Case 2:20-cv-03649-PBT Document 39-1 Filed 01/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 POLYSCIENCES, INC.                              :
                                                 :
                          Plaintiff,             :
                                                 :      Civil Action No. 2:20-cv-03649-PBT
                v.                               :
                                                 :
 JOSEPH T. MASRUD,                               :
                                                 :
                          Defendant.
                                                 :
                                                 :

                                           ORDER

       AND NOW, this ____ day of ________, 2021, upon consideration of Polysciences, Inc.’s

motion for leave to file a reply to non-party Mathew Griffin’s opposition to the Motion to Compel

Compliance with Subpoena, and any response thereto, it is hereby ORDERED that Polysciences,

Inc.’s motion is GRANTED and the proposed reply brief submitted with Polysciences, Inc.’s

motion is deemed filed.


                                                     BY THE COURT:



                                                     ____________________________________
                                                                                  U.S.D.J.
